NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CATHLEEN E. GOLDEN,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appel§ee.
2009-7029 .
Appea1 from the United StateS Court of Appea1s for
Veterans Claims in 04-1385, Judge R0bert N. Davis.
ON MOTION
Bef0re RADER, Chief Judge, LoURlE and O’MALLEY, Cir-
cuit Judges.
RADER, C'hief Judge.
0 R D E R
The Secretary of Veterans Affairs moves without op-
position to vacate the judgment of the United StateS

GOLDEN V. DVA 2
Court of Appeals for Veterans Claims and to remand for
further proceedings
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in her case. That
court dismissed the appeal as untimely, concluding that
the 120-day appeal period established by 38 U.S.C. §
7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling. The appellant sought this c0urt's review.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s review of our
decision in Henderson v. Shinseki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tolling). ln Henderson, ex
rel. Henderson v. Shinseki, 131 S.Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings
Accordingly,
lT IS ORl)ERED THATZ
(1) The motion is granted. The judgment is vacated
and the case is remanded for further proceedings.
(2) All sides shall bear their own costs

3
MAY 25 2011
Date
cc: John F. Cameron, Jr., Esq.
Allison Kidd»Miller, Esq.
s2O
comm v. DvA
FoR THE CoURT
/s/ J an l-Iorba13;
J an Horbaly
Clerk
Issued As A Mandate:  2 5  n
F|i.E
s.s. cover or Ai=,P:ALs F0n
me renewal c1szcu1r
|f1AY 25 2011
JANlBHBALY
0LE!l£